Per Curiam.
This was an accident case brought to recover damages for personal injuries. The plaintiff was injured on January 22d, 1927, on a foggy, rainy night, sometime after sunset, as she was walking on the left-hand sjde of Newark avenue, in Jersey City, going toward Newark. When about to cross Chestnut street, some four feet into that street, she was struck by the defendant’s automobile, as the defendant was turning from Newark avenue into Chestnut street, causing her injuries.
The trial resulted in a verdict for the plaintiff for $7,500. The defendant obtained a rule to show cause. He writes down five reasons for a new trial, which are argued in the defendant’s brief under two heads, viz., the verdict is grossly excessive and contrary to the weight of the evidence. Our reading of the testimony 'sent up with the rule leads us to the conclusion that neither of these reasons urged for a new trial is tenable. Both questions, under the evidence, as we find, were properly decided by the jury. There was ample evidence for the jury to find negligence of the defendant, and sufficient evidence to justify the amount of the verdict. We find no sufficient reason for disturbing the verdict of the jury.
The rule to show cause is discharged.